          Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NICHOLAS PARKER, on behalf of himself Civil Action No. 1:17-cv-05353-GBD-HBP
 and all others similarly situated,

                             Plaintiff,
          v.

 UNITED INDUSTRIES CORPORATION,


                             Defendant.



 DECLARATION OF YITZCHAK KOPEL IN SUPPORT OF PLAINTIFF’S REPLY
MEMORANDUM OF LAW IN SUPPORT OF CLASS CERTIFICATION AND MOTION
        TO STRIKE INADMISSIBLE EVIDENCE AND TESTIMONY


I, Yitzchak Kopel, declare as follows:

         1.    I am an attorney at law licensed to practice in the State of New York. I am a

member of the bar of this Court, and I am an attorney at Bursor & Fisher, P.A., counsel of record

for Plaintiff Nicholas Parker (“Plaintiff”). I make this declaration in support of Plaintiff’s reply

memorandum of law in support of his motion for class certification and motion to strike. I have

personal knowledge of the facts set forth in this declaration, and, if called as a witness, could and

would competently testify thereto under oath.

         2.    Attached hereto as Exhibit 1 is a true and correct copy of an excerpt of the

February 12, 2019 Hearing Transcript in Hart et al. v. BHH, LLC et al., 1:15-cv-04804 (S.D.N.Y.

2015).

         3.    Attached hereto as Exhibit 2 is a true and correct copy of Defendant’s Initial

Disclosures in this case.

         4.    Attached hereto as Exhibit 3 is a true and correct copy of Plaintiff’s Requests for

Production served upon Defendant in this case.
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 2 of 32



       5.     Attached hereto as Exhibit 4 is a true and correct copy of an excerpt of the April

1, 2019 motion in limine Hearing Transcript in Hart et al. v. BHH, LLC et al., 1:15-cv-04804

(S.D.N.Y. 2015).

       6.     Attached hereto as Exhibit 5 is a true and correct copy of the April 17, 2019

Rebuttal Declaration of Dr. Scott W. Gordon, BCE, COL (USA ret).

       7.     I declare under penalty of perjury under the laws of the United States and the

State of New York that the foregoing is true and correct. Executed on May 3, 2019 at New

York, New York.



                                                           ___________________
                                                             Yitzchak Kopel




                                               2
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 3 of 32




                                                       EXHIBIT 1
     J2CMHARC
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 4 of 32   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    JOANNE HART, on behalf of
     herself and all others
4    similarly situated,

5                     Plaintiff,

6                v.                                15 Civ. 4804 (WHP)

7    BHH LLC, doing business as
     Bell + Howell, et al.,
8
                      Defendants.
9                                                  Conference
     ------------------------------x
10                                                 New York, N.Y.
                                                   February 12, 2019
11                                                 3:10 p.m.

12   Before:

13                        HON. WILLIAM H. PAULEY III,

14                                                 District Judge

15                                  APPEARANCES

16   BURSOR & FISHER P.A.
          Attorneys for Plaintiff
17   BY: SCOTT A. BURSOR
          YITZCHAK KOPEL
18        JOSHUA D. ARISOHN

19   QUINN EMANUEL URQUHART & SULLIVAN LLP
          Attorneys for Defendants
20   BY: ROBERT L. RASKOPF
          STEIG D. OLSON
21        KATE E. CASSIDY
          TODD ANTEN
22        -and-
     LEAHY EISENBERG & FRAENKEL, LTD.
23   BY: SCOTT WING

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2CMHARC
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 5 of 32      24

1              MS. CASSIDY:    Your Honor, these experts, these

2    exhibits that we are talking about, these were actually

3    explicitly cited by our damages expert.        Like the same

4    hyperlinks is specifically cited by our damages expert as

5    saying that the concept of worth -- because their damages

6    opinion is that this product is worthless for every single

7    person for every single purpose in the entire United States.

8    Our damages expert has an opinion that says that, according to

9    these reviews, that's not true and that should have been taken

10   into account when conducting the damages calculation.

11             In addition, our liability expert, Mr. Borth --

12             THE COURT:    Your expert can say that, but does it come

13   into evidence, anonymous postings on the Internet?

14             MS. CASSIDY:    We would be willing to limit it to the

15   expert opinions, your Honor.

16             THE COURT:    Once again, it's hearsay of the rankest

17   form, isn't it?    In a world where manufacturers are paying

18   people to post favorable reviews.       Restaurants are doing it.

19             MS. CASSIDY:    Your Honor, we also think that this

20   evidence, as part of Jeffrey Mishan's job, he also reviews

21   articles like these and as part of his job to determine how his

22   products are working.     We think it also goes to state of mind

23   evidence, your Honor.

24             THE COURT:    I think that's a real stretch.       I just

25   don't think that that is a way to take a detour around the

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2CMHARC
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 6 of 32         25

1    Federal Rules of Evidence.

2               MS. CASSIDY:    We weren't intending to take a detour.

3               THE COURT:    Anonymous postings on the Internet.

4               MS. CASSIDY:    We can set it out in our brief.         Our

5    experts have opinions on --

6               THE COURT:    Experts will reach for anything to form an

7    opinion.    Maybe Mr. Mishan has other reports from his

8    salespeople or other business records that would lead him to

9    believe that the product was very effective.         I don't know.       I

10   don't know what's in the evidence.       But to come in with

11   voluminous postings on the Internet, I don't think that's going

12   to make it in this courtroom.

13              How do we know who wrote them?      The answer is we

14   don't, right.

15              MS. CASSIDY:    As Dr. Borth explained in his opinion,

16   that some of these people are, at the very least, verified

17   Amazon customers.     At the very least, there are people who

18   purchase them, use them, and write a review about them.            That's

19   the way that Amazon conducts its review process, relying on

20   actual purchases of the products.

21              MR. BURSOR:    Your Honor, I don't want to interrupt if

22   we are still covering that.      If we are ready to move on.

23              THE COURT:    Yes.

24              MR. BURSOR:    I think with the guidance that your Honor

25   has given us today and with the progress that we have made

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 7 of 32




                                                       EXHIBIT 2
         Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 8 of 32




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


NICHOLAS PARKER,on behalf of himself :
and all others similarly situated,   :              No. 17-cv-5353(GBD)

          Plaintiff,

    v.                                          :   DEFENDANT UNITED INDUSTRIES
                                                :   CORPORATION'S INITIAL
United Industries Corporation,                  :   DISCLOSURES

         Defendant.



         Defendant United Industries Corporation, by and through counsel, makes the following

Initial Disclosures pursuant to Federal Rules of Civil Procedure 26(a)(1):

   I.     Individuals likely to have infotmation — Rules 26(a)(1)(A)(i)

         Defendant provides the following list of individuals who are likely to have discoverable

information that it may use to support its claims or defenses in this action. All identified

individuals are located at Defendant's corporate office, One Rider Trail Plaza Drive, Suite 300,

telephone number 314.683.2750, but may be contacted only through undersigned counsel:

         1. Kathy Cearnel is the Director, Research and Development. In this capacity, Ms.
            Ceamal is likely to have discoverable information regarding substantiation for the
            claims made regarding the efficacy of Cutter Natural relevant to this action.

         2. Michael Sarli is the Senior Director, Regulatory Affairs Mr. Sarli is likely to have
            discoverable information regarding substantiation for the claims made regarding the
            efficacy of Cutter Natural relevant to this action.

         In addition, Defendant identifies the following additional individual who may have

discoverable information as a result of their job responsibilities in the following categories:

         1. Third-Party Testing: Ron Cardoza is the owner and research director at Cardoza
            Research Consulting, an independent contract research company located in Fresno,
            California. In this capacity, Mr. Cardoza was the principal investigator for outside
          Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 9 of 32




             efficacy testing performed on the product at issue in this case, Defendant's Cutter
             Natural insect repellent.

    II.     Documents in Defendant's Possession — Rule 26(a)(1)(A)(ii)

          Subject to Plaintiff agreeing to abide by the terms of the stipulated Protective Order and

while the parties await entry by the Court, Defendant will produce the following documents it

has in its possession, custody and control and may use to support its claims or defenses.

          1. May 21, 2010 Evaluation of Experimental Mosquito Repellents Toward,the Southern
             House Mosquito (000001-000019);

          2. April 4, 2012 Evaluation of Experimental Mosquito Repellents Toward the Southern
             House Mosquito (000020-000042); and

          3. Corporate registration requirements and certificates for the States of Indiana, New
             Mexico, and Mississippi(000043-000045).

          In addition, Defendant identifies the following categories of documents and electronically

stored information that may be in Defendant's possession or control that it may use to support its

defenses: documents related to testing, packaging, labeling, registration, advertising and

technology for Cutter Natural insect repellent.

   III. Computation of Damages — Rule 26(a)(1)(A)(iii)

          Not applicable.

   IV. Insurance Agreements — Rule 26(a)(1)(A)(iv)

          Defendant has not located any insurance policies that would cover the claims asserted in

this action.

                                                ***



          Defendant's investigation into the claims alleged in Plaintiff's Class Action Complaint is

ongoing.       Accordingly, Defendant reserves the right to supplement its disclosures as its

investigation continues and formal discovery commences.

                                                  2
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 10 of 32




                               Respectfully submitted,


                              /s/Ronie M Schmelz
                              Ronie M. Schmelz
                              TUCKER ELLIS LLP
                              515 South Flower Street
                              Forty Second Floor
                              Los Angeles, CA 90071
                              Tel: 213.430.3400
                              Fax: 213.430.3409
                              E-mail: ronie.schmelz@tuckerellis.com

                              Attorneysfor Defendant United Industries Corporation




                                3
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 11 of 32




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 4, 2017 Defendant United Industries Corporation's Initial

Disclosures were sent to the following via email and US Mail:

        Yitzchak Kopel
        888 Seventh Avenue
        New York, NY 10019
        ykopel@bursor.com

        Alec Leslie
        888 Seventh Avenue
        New York, NY 10019
        aleslie@bursor.com




                                                 /s/Ronie M Schmelz
                                                 Attorneyfor Defendant United Industries
                                                 Corporation




                                                4

014850\000033\3451477.1
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 12 of 32




                                                        EXHIBIT 3
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 13 of 32



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK



 NICHOLAS PARKER, on behalf of himself
 and all others similarly situated,

                            Plaintiff,   Civil Action No. 1:17-cv-05353(GBD)

       v.                                PLAINTIFF’S FIRST SET OF REQUESTS
                                         FOR PRODUCTION FO DOCUMENTS TO
 UNITED INDUSTRIES CORPORATION,          DEFENDANT

                            Defendant.




Dated: September 26, 2017                   BURSOR & FISHER, P.A.

                                            Scott A. Bursor
                                            Joseph I. Marchese
                                            Yitzchak Kopel
                                            888 Seventh Avenue
                                            New York, NY 10019
                                            Telephone: (646) 837-7150
                                            Facsimile: (212) 989-9163
                                            E-Mail: scott@bursor.com
                                                     jarmchese@bursor.com
                                                     ykopel@bursor.com

                                            Attorneys for Plaintiff
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 14 of 32




       Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff Nicholas Parker

(“Plaintiff”) hereby requests that Defendant United Industries Corporation (“Defendant”)

respond to the following Requests For Production Of Documents within thirty (30) days from

receipt of service. The production shall occur at the offices of Bursor & Fisher, P.A., 888

Seventh Avenue, 3rd Floor, New York, New York 10019.

       All documents must be assigned a Bates/control number that shall always: (1) be unique

across the entire document production, (2) maintain a constant length (zero/0-padded) across the

entire production, (3) contain no special characters or embedded spaces, and (4) be sequential

within a given document. If a Bates number or set of Bates numbers is skipped in a production,

the producing party will disclose the Bates number or ranges in a cover letter accompanying the

production.

                                         DEFINITIONS

       The following definitions and instructions are incorporated by reference whenever

applicable in this document:

       1.      The term “Products” refers to Cutter Natural Insect Repellent, both spray bottle

and pump bottle.

       2.      The terms “Advertisements” and “Advertising” shall mean and refer to any

labeling, package inserts, web pages (including metatags used for the purpose of search engine

optimization or otherwise directing web traffic), radio or television broadcast, telephone

marketing, point of sale or internet displays, infomercials, brochures, or magazine, newspaper, or

any other print or electronic media.
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 15 of 32



       3.       The terms “Label” or “Labeling” shall mean the words, pictures or other content

displayed on or in, printed as part of, or affixed to any package of the Products that you shipped

to a wholesaler, retailer, or consumer in the United States during the relevant time period.

       4.       The term “Class Period” shall mean the following time period: July 15, 2013

through the date of your final production in response to these requests.

       5.       The term “FTC” shall mean the Federal Trade Commission.

       6.       The term “SKU” or stock keeping unit, shall mean the product identification code

or unique identifier that distinguishes a product from other items for the purposes of stock

keeping and inventory tracking, such as a Universal Product Code (“UPC”).

       7.       Unless words or terms have been given a specific definition herein, each word or

term used herein shall be given its usual and customary dictionary definition except where such

words have a specific custom and usage definition in a particular trade or industry, in which case

they shall be interpreted in accordance with such usual custom and usage definition of which you

are aware.

                                           DIRECTIONS

       1.       With respect to any claim of privilege by you regarding any information,

document, or communication sought by Plaintiff’s document requests, you are hereby requested,

pursuant to Rule 26(b)(5) of the Federal Rules of Civil Procedure, to identify each such

communication, information, or document withheld on grounds of an alleged privilege, and

specifically set forth the following:

             a. the nature and basis of the privilege claimed;

             b. the author(s);

             c. the addressee(s), including the recipients of copies;




                                                  2
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 16 of 32



             d. the date of the communication, document, or information;

             e. the subject matter of the communication, document, or information;

             f. if the privilege claimed is the attorney-client privilege, an indication of which

                author(s) or addressee(s) is/are attorneys; and

             g. Any other information necessary to support the claim of privilege.

        2.      If any portion of any document responsive to these requests is withheld under

claim of privilege, any non-privileged portion of such document must be produced with the

portion claimed to be privileged redacted.

        3.      If a person other than you is known or believed to have in its possession, custody,

or control any document or information responsive to any request, please state the name of the

entity, the kind or nature of the documents or information known or believed to be maintained,

any process you have initiated to retrieve these documents and the date it will be available to

Plaintiff, or information sufficient to make it available to Plaintiff through Plaintiff’s efforts.

        4.      In responding to these requests, furnish all information and documents, including

information contained in or on any document, that is known or available to you from all files or

other sources that contain responsive documents, wherever located, and whether active, in

storage, or otherwise, including all documents in the possession of your attorneys and any

accountants, other professional persons or experts, investigators, or other persons acting on your

behalf, or under you or your attorneys’ control, employment, or direction.

        5.      Documents are to be produced in full. Where only a portion of a document relates

or refers to the subject indicated, the entire document is to be produced nevertheless, along with

ALL attachments, appendices, and exhibits. If a document is not produced in full or is produced

in redacted form, so indicate on the document and state with particularity the reason or reasons it




                                                   3
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 17 of 32



is not being produced in full and describe to the best of your knowledge, information, and belief,

and with as much particularity as possible, those portions of the document which are not being

produced.

        6.      All documents shall be produced as they are kept in the usual course of business

with any identifying labels, file markings, or similar identifying features.

        7.      All documents produced in response to these requests shall be organized and

labeled to correspond with the request to which they respond, and each response to these requests

shall identify the documents being produced in response to each request by bate-stamp number

or otherwise.

        8.      If there are no documents responsive to any request specified below, you shall so

state in a writing produced at the time and place that documents are demanded to be produced by

this request.

        9.      All electronically stored information shall be produced in a searchable format and

shall include all attendant metadata. Where such attendant metadata is not available, any

available bibliographic coding will be produced in its stead. Other than spreadsheets, which

shall always be produced in native format where it exists, the specific format of each production

shall be decided on a production by production basis.

        10.     The obligation to produce the documents specified below is of a continuing

nature; your responses to these document requests are to be supplemented to the full extent

required by the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 26(e), and the Local

Rules of this jurisdiction, and if at any time you acquire possession, custody, or control of any

additional documents specified below, such documents are to be furnished promptly to counsel




                                                  4
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 18 of 32



for Plaintiffs at the address provided above, unless another place is mutually agreed upon by

counsel.

       11.     Pursuant to Fed. R. Civ. P. 26(b)(2), you must identify and describe, specifically

and in detail, any and all electronically stored information you have designated as “not

reasonably accessible because of undue burden or cost.” This rule requires that you “identify, by

category or type, the sources containing potentially responsive information that you are neither

searching nor producing. The identification should…provide enough detail to enable the

requesting party to evaluate the burdens and costs of providing the discovery and the likelihood

of finding responsive information on the identified sources.” Fed. R. Civ. P. 26(b)(2) advisory

committee comment.

                              DOCUMENTS TO BE PRODUCED

       1.      All documents concerning the development of the Products.

       2.      All documents that demonstrate you placed a litigation hold to preserve all

evidence as a result of the instant action.

       3.      All documents pertaining to any studies, research, or information of any kind

concerning the efficacy of the Products and any of their ingredients.

       4.      All documents concerning your representation that the Products “REPEL[]

MOSQUITOES FOR HOURS” and “repel[] insects the natural way.”

       5.      All documents and communications concerning testing performed on the

Products.

       6.      All documents and communications concerning the insect-repelling efficacy of

geraniol, soybean oil, sodium lauryl sulfate, and potassium sorbate.




                                                5
         Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 19 of 32



         7.     All documents and communications concerning the creation, development,

launch, advertising, marketing, or sale of the Products.

         8.     Documents sufficient to show all sales to wholesalers and distributors for each

SKU of the Products in the United States and by state during each year within the Class Period

including the total net sales, total gross revenue, total number of units sold, unit price, unit cost,

cost of goods sold, and profit margin, nationwide and by state, on an annual and monthly basis.

         9.     Documents sufficient to identify all retailers who have offered the Products for

sale in the United States within the Class Period, including but not limited to the name, location

and approximate sales volume for each such retailers.

         10.    Documents and communications sufficient to show the average price paid to you

by wholesalers, distributors, and/or retailers for each SKU of the Products in the United States

during each year within the Class Period. If available, this information should be separated by

state.

         11.    Documents and communications sufficient to show the average retail price

consumers paid for each SKU of the Products in the United States during each year within the

Class Period, including but not limited to the manufacturer’s suggested retail price (“MSRP”). If

available, this information should be separated by state.

         12.    Documents sufficient to show the SKU numbers for each of the Products sold

during the Class Period.

         13.    Documents sufficient to show your refund policies and the number and amount of

any refunds related to each of the Products.

         14.    Documents sufficient to show the wholesale and retail prices for each SKU of the

Products during the Class Period.




                                                   6
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 20 of 32



       15.     Documents sufficient to show the content of all advertisements for the Products

during the Class Period and the dates and placements of such advertisements.

       16.     Documents sufficient to show all of your public statements concerning the

Products, including all drafts, redlines, and exemplars.

       17.     All documents and communications pertaining to any insurance agreement under

which any person carrying on an insurance business may be liable to satisfy part or all of a

judgment which may be entered in this action or to indemnify or reimburse for payments made to

satisfy the judgment.

       18.     All documents pertaining to any release, settlement or other agreement, formal or

informal, pursuant to which the liability of any person for any damages arising out of the

advertising and marketing of the Products has been limited, reduced or released in any manner.

       19.     All documents pertaining to communications with the FTC or other government

agencies concerning the Products, including but not limited to consumer warning letters,

communication to consumers, or testing of the Products.

       20.     Documents sufficient to show the Products’ prototypes, including all ingredients

and components, and any changes made during the Class Period.

       21.     All communications between you and any consumer purchasers of the Products

regarding the Products.

       22.     All records of refund payments made to consumer purchasers of the Products,

including but not limited to credit card refunds, check refunds, cash payments, money orders,

and wire transactions.

       23.     All documents pertaining to any test marketing programs or product trials for the

Products.




                                                 7
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 21 of 32



       24.      All documents pertaining to advertising and promotional materials for the

Products, including but not limited to copies of print advertisements, transcripts or audio

recordings of radio advertisements, transcripts or video recordings of television advertisements,

and websites promoting the Products.

       25.      All documents pertaining to scripts or instructions for operators handling

telephone calls and orders for the Products.

       26.      All documents pertaining to the packaging and labeling of the Products, including

but not limited to current and former labeling and packaging.

       27.      Documents sufficient to identify the officers, directors, employees and agents of

Defendant and any investors, shareholders, or other persons holding a financial stake in

Defendant.

       28.      All documents relating to consumer complaints concerning the Products.

       29.      All documents relating to anyone challenging the veracity of any or all statements

made in any of your advertising and marketing of the Products.

       30.      All documents concerning customer satisfaction surveys or any other survey

research regarding the Products.

       31.      All documents concerning meetings, discussions, and communication, internal or

external, pertaining to the production, advertising, marketing, pricing, sale or sales techniques of

the Products.

       32.      All documents concerning meetings, discussions, and communication, internal or

external, pertaining to changes in the Products’ prototypes.

       33.      All documents and communications relevant to identifying individual consumer

purchasers of the Products during the Class Period.




                                                 8
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 22 of 32



       34.     Documents sufficient to show the formulation of the Products at all times during

the Class Period.

       35.     All documents and communications concerning formula changes to the Products.

       36.     All documents and communications concerning newspaper, journal, or magazine

articles concerning the Products.


Dated: September 26, 2017                          BURSOR & FISHER, P.A.

                                                   By:    /s/ Yitzchak Kopel
                                                          Yitzchak Kopel

                                                   Scott A. Bursor
                                                   Joseph I. Marchese
                                                   Yitzchak Kopel
                                                   888 Seventh Avenue
                                                   New York, NY 10019
                                                   Tel: (212) 989-9113
                                                   Fax: (212) 989-9163
                                                   E-Mail: scott@bursor.com
                                                            jmarchese@bursor.com
                                                            ykopel@bursor.com

                                                   Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 26, 2017 a true and correct copy of the

foregoing document was served electronically and by US Mail upon all counsel of record.


                                                         By:a    /s/ Alec Leslie
                                                                   Alec Leslie




                                               9
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 23 of 32




                                                        EXHIBIT 4
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 24 of 32   1
     j412harA

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    JOANNE HART, on behalf of all
     others similarly situated, et
4    al.,

5                     Plaintiffs,                  New York, N.Y.

6                v.                                15 Civ. 4804(WHP)

7    BHH, LLC, et al.,

8                     Defendants.

9    ------------------------------x               Argument

10                                                 April 1, 2019
                                                   2:10 p.m.
11
     Before:
12
                         HON. WILLIAM H. PAULEY III,
13
                                                   District Judge
14

15
                                   APPEARANCES
16

17   BURSOR & FISHER, P.A.
          Attorneys for Plaintiffs
18   BY: SCOTT A. BURSOR
          YITZCHAK KOPEL
19        JOSHUA D. ARISOHN

20   LEAHY EISENBERG & FRAENKEL, LTD
          Attorneys for Defendants
21   BY: SCOTT WING

22   QUINN EMANUEL URQUHART & SULLIVAN, LLP
          Attorneys for Defendants
23   BY: ROBERT L. RASKOPF
          STEIG D. OLSON
24        KATE E. CASSIDY
          TODD S. ANTEN
25        DYLAN I. SCHER


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 25 of 32          101
     j412harA

1    will be permitted to testify.      But plaintiffs may take his

2    deposition before trial, and plaintiffs are further authorized

3    to seek document discovery from Guindi.        The traditional times

4    for production of documents under Rule 34 are suspended.             The

5    defendants are to perform a search for Guindi documents and

6    produce them within 14 days so that the deposition can proceed.

7    Plaintiff is free to make any additional Rule 34 requests

8    promptly.   In addition, unless defendants produce the product

9    efficacy reports that Guindi references, he may not testify

10   about those topics at trial.

11             With respect to plaintiffs' motion in limine number 5,

12   to preclude any reference to reviews of the pest repeller,

13   specifically, the plaintiffs move to preclude admission of

14   reviews of BHH products on third-party Web sites.          These

15   documents are rank hearsay and therefore inadmissible.              Nor are

16   they admissible to demonstrate that BHH saw them.          While that

17   might be a permissible purpose, this court finds that a jury

18   would likely rely on them for an impermissible purpose which

19   will not be cured, cannot be cured by a limiting instruction.

20             Nor may BHH's expert rely on them because he did not

21   disclose his reliance in his report.        Suffice it to say that

22   some day unanimous reviews on the Internet by the likes of

23   TaterSpuds may be admissible, but not today and not in this

24   trial.

25             Plaintiffs' motion in limine number 6 to preclude


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 26 of 32




                                                        EXHIBIT 5
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 27 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NICHOLAS PARKER, individually and on behalf 1:17-cv-05353-GBD
 of all others similarly situated,

               Plaintiff,
 v.

 UNITED INDUSTRIES CORPORATION,

               Defendant.




   REBUTTAL DECLARATION OF DR. SCOTT W. GORDON, BCE, COL (USA ret)


Dated: April 17, 2019
       Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 28 of 32



                                             TABLE OF CONTENTS

                                                                                                                         PAGE(S)
I.     INTRODUCTION ................................................................................................................. 1
II.    EDUCATION, WORK EXPERIENCE, PUBLICATIONS, RECOGNITION .................... 1
III.   DATA AND OTHER INFORMATION CONSIDERED ..................................................... 1
IV.    COMPENSATION ................................................................................................................ 1
V.     OTHER TESTIMONY .......................................................................................................... 1
VI.    REBUTTAL OF DR. DONAHUE’S OPINIONS ................................................................. 1




                                                                i
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 29 of 32



I.     INTRODUCTION

       1.      I am providing this rebuttal declaration in response to the Declaration of William

A. Donahue, Jr. PH.D.

       2.      I reserve the right to supplement, change, clarify, or modify my opinions should

additional information and/or documentation become available to me. I also reserve the right to

submit a rebuttal report in response to any expert reports(s) submitted by Defendant.

II.    EDUCATION, WORK EXPERIENCE, PUBLICATIONS, RECOGNITION

       3.      I hereby incorporate all information about my education, work experience,

publications, and recognitions from my earlier declaration herein.

III.   DATA AND OTHER INFORMATION CONSIDERED

       4.      A list of materials that I have considered in preparing my report is attached hereto

as Exhibit B. I am also relying on my experience and knowledge accumulated in my years of

work as a practicing medical entomologist and entomological consultant and researcher.

IV.    COMPENSATION

       5.      I am being compensated for my work as an expert in this case at a rate of $150 per

hour. My compensation is in no way dependent on the outcome of this case.

V.     OTHER TESTIMONY

       6.      During the previous four years, I have not testified as an expert at trial or

deposition.

VI.    REBUTTAL OF DR. DONAHUE’S OPINIONS




                                                 1
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 30 of 32




                               2
        Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 31 of 32




       14.     Ultimately, the data is clear in this case – every test properly conducted on this

product shows that it provides no meaningful protection to anyone. The fact that people may

naturally vary in their attractiveness to mosquitoes does not mean that this product varies in its

lack of effectiveness in repelling mosquitoes. It simply means that certain people will be less

attractive – with or without this ineffective repellent.




                                                   3
Case 1:17-cv-05353-GBD Document 66 Filed 05/03/19 Page 32 of 32
